EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Perry on 29 April 2021.
The application has been amended as follows: 
Claim 1 previously read: 
A monitor for a natural gas-fired appliance, the monitor comprising: 
a natural gas cycle-monitor interface configured to receive gas-valve actuation signals from one or more of the natural gas-fired appliance and a monitoring device located at least one of in the natural gas-fired appliance and proximal to the natural gas-fired appliance salve of the natural gas-fired appliance;
a gas valve connector to transmit gas valve actuation signals to a controller of a gas valve of the natural gas-fired appliance; 
a t-connector installed between the gas valve and the gas valve connector, the t-connector to interface with the gas valve and the gas valve connector to transmit the gas valve actuation signals to the natural gas cycle-monitor interface without altering transmission of the gas valve actuation signals from the gas valve connector to the controller of the gas valve; 
 a processor, in communication with the natural gas cycle-monitor interface, the processor configured to monitor cycles of the natural gas-fired appliance based on the gas-valve actuation signals; 
one or more indicators, in communication with the processor, the one or more indicators configured to provide an alarm when the processor determines that the cycles of the natural gas-fired appliance meets a threshold value; 
a first reset device configured to temporarily reset the one or more indicators to turn off the alarm when actuated, wherein the first reset device is located at an exterior of the monitor, the one or more indicators again providing the alarm after a given time period has elapsed following a temporary reset; and, 
a second reset device configured to reset monitoring of the cycles at the processor when actuated, wherein the second reset device is located at an interior of the monitor such that the second reset device is accessible only when the monitor is physically opened, and wherein the second reset device is further configured to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; 
wherein the monitor is configured to: 
transmit an alarm message to a remote device when the processor determines that the cycles of the natural gas-fired appliance meets the threshold value; 
receive reset data from the remote device to: 
temporarily reset the one or more indicators to turn off the alarm when actuated, the one or more indicators again providing the alarm after a given time period following a temporary reset; or 
reset monitoring of the cycles at the processor and to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; and 
wherein the monitor is configured for opening only by one or more tools associated with a licensed technician. 

Claim 12 previously read: 
An appliance comprising: 
a natural gas-fired appliance; and, 
a monitor, the monitor mounted to the natural gas-fired appliance, the monitor comprising: 
a natural gas cycle-monitor interface configured to receive gas-valve actuation signals from one or more of the natural gas-fired appliance and a monitoring device located at least one of in the natural gas-fired appliance and proximal to the natural gas-fired appliance; 
a gas valve connector to transmit gas valve actuation signals to a controller of a gas valve of the natural gas-fired appliance; 
a t-connector installed between the gas valve and the gas valve connector, the t-connector to interface with the gas valve and the gas valve actuation signals to the natural gas cycle-monitor interface without altering transmission of the gas valve actuation signals from the gas valve connector to the controller of the gas valve; 
a processor, in communication with the natural gas cycle-monitor interface, the processor configured to monitor cycles of the natural gas-fired appliance based on the gas-valve actuation signals; 
one or more indicators, in communication with the processor, the one or more indicators configured to provide an alarm when the processor determines that the cycles of the natural gas-fired appliance meets a threshold value; 
a first reset device configured to temporarily reset the one or more indicators to turn off the alarm when actuated, wherein the first reset device is located at an exterior of the monitor, the one or more indicators again providing the alarm after a given time period has elapsed following a temporary reset; and, 
a second reset device configured to reset monitoring of the cycles at the processor when actuated, wherein the second reset device is located at an interior of the monitor such that the second reset device is accessible only when the monitor is physically opened, and wherein the second reset device is further configured to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; 
wherein the monitor is configured to: 
transmit an alarm message to a remote device when the processor determines that the cycles of the natural gas-fired appliance meets the threshold value; 
receive reset data from the remote device to: 
temporarily reset the one or more indicators to turn off the alarm when actuated, the one or more indicators again providing the alarm after a given time period following a temporary reset; or 
reset monitoring of the cycles at the processor and to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; and 
wherein the monitor is configured for opening only by one or more tools associated with a licensed technician. 

Claim 1 is now amended to say: 
A monitor for a natural gas-fired appliance, the monitor comprising: 
a natural gas cycle-monitor interface configured to receive gas-valve actuation signals from one or more of the natural gas-fired appliance and a monitoring device located at least one of in the natural gas-fired appliance and proximal to the natural gas-fired appliance salve of the natural gas-fired appliance;
a gas valve connector to transmit gas valve actuation signals to a controller of a gas valve of the natural gas-fired appliance; 
a t-connector installed between the gas valve and the gas valve connector, the t-connector to interface with the gas valve and the gas valve connector to transmit the gas valve actuation signals to the natural gas cycle-monitor interface without altering transmission of the gas valve actuation signals from the gas valve connector to the controller of the gas valve; 
 a processor, in communication with the natural gas cycle-monitor interface, the processor configured to monitor cycles of the natural gas-fired appliance based on the gas-valve actuation signals; 
one or more indicators, in communication with the processor, the one or more indicators configured to provide an alarm when the processor determines that the cycles of the natural gas-fired appliance meets a threshold value; 
a first reset device configured to temporarily reset the one or more indicators to turn off the alarm when actuated, wherein the first reset device is located at an 
a second reset device configured to reset monitoring of the cycles at the processor when actuated, wherein the second reset device is located at an interior of the monitor such that the second reset device is accessible only when the monitor is physically opened, and wherein the second reset device is further configured to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; 
wherein the monitor is configured to: 
transmit an alarm message to a remote device when the processor determines that the cycles of the natural gas-fired appliance meets the threshold value; 
receive reset data from the remote device to: 
temporarily reset the one or more indicators to turn off the alarm when actuated, the one or more indicators again providing the alarm after a given time period following a temporary reset; or 
reset monitoring of the cycles at the processor and to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; and 
wherein the monitor is configured for opening only by a key or tool.


Claim 12 is now amended to say: 

a natural gas-fired appliance; and, 
a monitor, the monitor mounted to the natural gas-fired appliance, the monitor comprising: 
a natural gas cycle-monitor interface configured to receive gas-valve actuation signals from one or more of the natural gas-fired appliance and a monitoring device located at least one of in the natural gas-fired appliance and proximal to the natural gas-fired appliance; 
a gas valve connector to transmit gas valve actuation signals to a controller of a gas valve of the natural gas-fired appliance; 
a t-connector installed between the gas valve and the gas valve connector, the t-connector to interface with the gas valve and the gas valve actuation signals to the natural gas cycle-monitor interface without altering transmission of the gas valve actuation signals from the gas valve connector to the controller of the gas valve; 
a processor, in communication with the natural gas cycle-monitor interface, the processor configured to monitor cycles of the natural gas-fired appliance based on the gas-valve actuation signals; 
one or more indicators, in communication with the processor, the one or more indicators configured to provide an alarm when the processor determines that the cycles of the natural gas-fired appliance meets a threshold value; 
a first reset device configured to temporarily reset the one or more indicators to turn off the alarm when actuated, wherein the first reset device is located at an 
a second reset device configured to reset monitoring of the cycles at the processor when actuated, wherein the second reset device is located at an interior of the monitor such that the second reset device is accessible only when the monitor is physically opened, and wherein the second reset device is further configured to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; 
wherein the monitor is configured to: 
transmit an alarm message to a remote device when the processor determines that the cycles of the natural gas-fired appliance meets the threshold value; 
receive reset data from the remote device to: 
temporarily reset the one or more indicators to turn off the alarm when actuated, the one or more indicators again providing the alarm after a given time period following a temporary reset; or 
reset monitoring of the cycles at the processor and to reset the one or more indicators to turn off the alarm until the cycles again reach the threshold value; and 
wherein the monitor is configured for opening only by a key or tool.



Reasons for Allowance
Claims 1, 4, 7, 9-10, 12, 15, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed monitor for a natural gas-fired appliance of claim 1, and natural gas-fired appliance of claim 12, is distinguished over the prior art as novel and non-obvious in light of at least the following structural and functional features:  the natural gas cycle-monitor interface configured to receive gas-valve actuation signals in conjunction with the gas valve, t-connector, processor, indicator(s), dual reset devices of differing locations and functions, and the specific monitor configuration and capabilities, as well as the further features disclosed in claims 1 and 12. 
The Examiner notes that the Applicant’s arguments presented in the response filed 2 February 2021 were convincing in establishing the differences in scope between the prior art of record and the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762